 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE

10

11   ELILE ADAMS,                                         NO. 2:19-cv-1263-JCC-MLP

12   Petitioner,                                          STIPULATION AND ORDER

13   v.

14   BILL ELFO, Whatcom County Sheriff; and
     WENDY JONES, Whatcom County Chief of
15   Corrections,

16
     Respondents.
17
            The Parties agree and hereby stipulate that in its present posture, the Court cannot afford
18
     complete relief to Petitioner in the absence of joinder of an appropriate Nooksack tribal official
19
     or officials. Fed. R. Civ. P. 19(a). The Parties thus request that the Court order Petitioner to
20
     identify and join, as respondents, any tribal official with authority to (a) oppose the petition to
21
     the extent it lacks merit and (b) grant Petitioner the relief she requests to the extent ordered by
22
     the Court. Fed. R. Civ. P. 19(a).
23

24

25
     STIPULATION AND [PROPOSED] ORDER - 1                                     GALANDA BROADMAN, PLLC
                                                                              8606 35th Avenue, NE, Ste. L1
                                                                              Mailing: P.O. Box 15146
                                                                              Seattle, Washington 98115
                                                                              (206) 557-7509
 1                                               GALANDA BROADMAN, PLLC

 2                                               s/Gabriel S. Galanda
                                                 Gabriel S. Galanda, WSBA #30331
 3                                               Attorneys for Petitioners
                                                 P.O. Box 15146 Seattle, WA 98115
 4                                               (206) 557-7509 Fax: (206) 299-7690
                                                 Email: gabe@galandabroadman.com
 5

 6
                                                 WHATCOM COUNTY PROSECUTING
                                                 ATTORNEY
 7

 8                                               s/George Roche
                                                 George Roche, WSBA #45698
 9
                                                 Deputy Prosecuting Attorney
                                                 Attorney for Respondents
10
                                                 311 Grand Ave. Ste. 201
                                                 Bellingham, WA 98225
11
                                                 Email: groche@co.whatcom.wa.us
12
                                                ORDER
13
            In light of the above stipulations, IT IS ORDERED:
14
            (1)    The Fed. R. Civ. P. 12(b)(7) motion to dismiss filed by Respondents is
15
     GRANTED. BILL ELFO, Whatcom County Sheriff, and WENDY JONES, Whatcom County
16
     Chief of Corrections, are DISMISSED as parties to this proceeding, without prejudice;
17
            (2)    Petitioner shall name any Nooksack tribal official(s) with proper authority as
18
     Respondent(s); and
19
            (3)    Petitioner is granted fifteen (15) days to file an amended petition naming such
20
     Respondent(s).
21
     DATED: October 16, 2019.
22

23
                                                        A
                                                        MICHELLE L. PETERSON
24                                                      United States Magistrate Judge

25
     STIPULATION AND [PROPOSED] ORDER - 2                                   GALANDA BROADMAN, PLLC
                                                                            8606 35th Avenue, NE, Ste. L1
                                                                            Mailing: P.O. Box 15146
                                                                            Seattle, Washington 98115
                                                                            (206) 557-7509
